Name: Council Regulation (EEC) No 1357/91 of 24 May 1991 fixing the guide price for dried fodder products for the period 27 May to 16 June 1991
 Type: Regulation
 Subject Matter: prices;  agricultural activity;  economic policy
 Date Published: nan

 25. 5 . 91 Official Journal of the European Communities No L 130/7 COUNCIL REGULATION (EEC) No 1357/91 of 24 May 1991 fixing the guide price for dried fodder products for the period 27 May to 16 June 1991 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Eurpean Economic Community, and in particular Article 43 thereof, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 89 ( 1 ) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parli ­ ament ('), Whereas, pursuant to Article 4 of Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common orga ­ nization of the market in dried fodder (2), as last amended by Regulation (EEC) No 2275/89 (3), a guide price must be set for certain dried fodder products ; whereas this price must be set for a standard quality ; Whereas, pursuant to Article 5 (2) of Regulation (EEC) No 1117/78 , the aid provided for in paragraph 1 of that Article must be equal to a percetange of the difference between the guide price and the average world market price for the products in question ; whereas, in view of the characteristics of the market in question, the percentage should be set at 80 % ; Whereas, pursuant to Article 68 of the Act of Accession, prices in Spain have been set at a level differing from that of the common prices ; whereas, pursuant to Article 70 ( 1 ) of the Act of Accession, the Spanish price should be aligned with the common price in annual steps at the beginning of each marketing year ; whereas the rules laid down on this alignment give the Spanish price set below ; Whereas it has proved necessary to reconsider all the problems relating to the fixing of prices for the 1991 /92 marketing year, which will involve delay in the fixing of these prices ; whereas it is therefore necessary to fix the guide price for dried fodder products provisionally for the period 27 May to 16 June 1991 , HAS ADOPTED THIS REGULATION : Article 1 Notwithstanding Article 4 (2) of Regulation (EEC) No 1117/78 , for the period 27 May to 16 June 1991 the guide price for the products referred to in the first and third indents of Article 1 (b) of that Regulation shall be provisi ­ onally fixed at :  ECU 174,30/tonne for Spain,  ECU 178,61 /tonne for the other Member States . This price shall be for a product with :  a moisture content of 11 % ,  a total gross protein content of 18 % of the dry weight. Article 2 For the period 27 May to 16 June 1991 the percentage to be used to calculate the aid referred to in Article 5 of Regulation (EEC) No 1117/78 shall be fixed at 80 % for the products referred to in the first and third indents of Article 1 (b) and in (c) of the said Regulation . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply for the period from 27 May to 16 June 1991 without prejudice to decisions taken later for the 1991 / 1992 marketing year, which will be applied as from 1 May 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 May 1991 . For the Council The President R. STEICHEN (') Opinion delivered on 16 May, (not yet published in the Offi ­ cial Journal). (2) OJ No L 142, 30 . 5 . 1978 , p. 1 . 0 OJ No L 218, 24. 7. 1989, p. 1 .